Examiner’s Comments
Instant office action is in response to communication filed 8/16/2019.
Claims 1-22 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “training a first machine learning model with a first dataset including labeled files associated with a first domain, to produce a first trained machine learning model to infer cybersecurity-oriented file properties within the first domain, the first trained machine learning model including a plurality of trainable layers; and generating a second trained machine learning model via a transfer learning process using (1) at least one trainable layer from the plurality of trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset, the second dataset including labeled files associated with a second domain, the first domain having at least one of a different syntax, different semantics, or different structure than that of the second domain.” Or  “receiving, at a machine learning system associated with a second domain, a first trained machine learning model to infer cybersecurity-oriented file properties within a first domain different from the second domain; training the first trained machine learning model via a transfer learning process using a dataset including labeled files associated with the second domain to produce a second trained machine learning model; and analyzing a labeled file associated with the second domain, at the machine learning system and using the second trained machine learning model, to determine a cybersecurity risk associated with the labeled file.” Or “training a first machine learning model with a first dataset including labeled files associated with a first domain, to produce a first trained machine learning model to infer cybersecurity-oriented file properties within the first domain; and generating a second trained machine learning model via a transfer learning process by: modifying the first trained machine learning model to produce a modified first trained machine learning model, and training the modified first trained machine learning model with a second dataset different from the first dataset, the second dataset including labeled files associated with a second domain, to produce the second trained machine learning model, the first domain having at least one of a different syntax, different semantics, or different structure than that of the second domain.”  that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Johns et al. (2019/0132334) teaches “A system for detecting whether a file including content s associated with a cyber-attack is described. The content may include an executable file for example. The system includes an intelligence-driven analysis subsystem and a computation analysis subsystem. The intelligence-driven analysis subsystem is configured to (i) receive the file, (ii) inspect and compute features of the file for indicators associated with a cyber-attack, and (iii) produce a first output representing the detected indicators. The computational analysis subsystem includes an artificial neural network to (i) receive a network input being a first representation of at least one section of binary code from the file as input, and (ii) process the first representation of the section to produce a second output. The first output and the second output are used in determination a classification assigned to the file.” but does not teach the indicated subject matter above.
Another art of record Hamedi et al. (US Patent 11,301,718) teaches “a method for training a machine learning model, the method comprising: selecting a set of training images for a machine learning model; extracting first features of a first feature category from each training image to generate a first tensor of the first feature category for each training image, wherein the first feature category is one of an object category, a scene category, or a color category, and the second feature category is a different one of the object category, the scene category, or the color category; extracting second features of a second feature category from each training image to generate a second tensor of the second feature category for each training image; determining an engagement metric for each training image, the engagement metric corresponding to a performance score; and training a neural network comprising a plurality of nodes arranged in a plurality of sequential layers including an input layer and an output layer downstream from the input layer, wherein training the neural network includes: propagating information included in the first tensor of the first feature category for each training image through each layer of the neural network including the input layer; inserting, from a location outside of the neural network into the neural network at a first sequential layer subsequent to the input layer, information included in the second tensor of the second feature category for each training image, the first sequential layer selected based on a size of the second tensor or a predictive power of the second feature category for the set of training images; and propagating the information included in the second tensor for each training image through a subset of the plurality of sequential layers of the neural network subsequent to the first sequential layer.” but does not teach the indicated subject matter above.
Another art of record Lee at al. (US Patent 11,023,814) teaches “Systems and methods are provided for categorizing products using Al. One method comprises retrieving initial training data including products associated with one or more categories; pre-processing the initial training data to generate synthesized training data; generating a hierarchical model using the synthesized training data, the hierarchical model containing at least two layers of nodes below a root node; receiving information associated with a first uncategorized product; and receiving a request to predict a set of N categories with the highest N total probability scores. The method may further comprise predicting, using the hierarchical model, N categories of the first uncategorized product, by calculating total probability scores, and determining the N categories with the highest N total probability scores; sorting the first uncategorized product into the N categories associated with the nodes from the first and second layers having the highest total probability scores; and displaying the sorted first uncategorized product and its associated N categories on a user device associated with a user.” but also does not teach the indicated subject matter above.
Another art of record Sibile (US Pre-Grant Publication No: 2021/0089861) teaches “he neural network 100 is configured, or trained, to classify received nuclear imaging data into one of a plurality of categories corresponding to a clinical determination. For example, in some embodiments, the neural network 100 is configured to receive nuclear imaging data generated using at least a first imaging modality 12 for a first patient. The neural network 100 may receive the nuclear imaging data in any suitable form, such as, for example, a reconstruction generated from raw listmode or sinogram data, raw data, etc. The neural network 100 is trained to classify the received nuclear imaging data into one of a plurality of predefined categories corresponding to a clinical determination, such as, for example, the presence or absence of a tissue mass, presence or absence of an abnormality, malignant, benign, etc. In such embodiments, each node in the output layer 113 corresponds to one of the potential categorizations. For example, when the predefined categories correspond to the presence or absence of a tissue mass, a first node 131 in the output layer 113 may correspond to the presence of a tissue mass and a second node 132 in the output layer 113 may correspond to the absence of a tissue mass. Although embodiments are illustrated having two nodes 131, 132 in the output layer 113, it will be appreciated that the output layer 113 can include any number of nodes 131-132 each corresponding to a predetermined category or potential classification.” but also does not teach the indicated subject matter above.


Other Related Prior art
Bonawitz (US Pre-Grant Publication No: 2019/0171978) teaches “The present disclosure provides systems and methods for distributed training of machine learning models. In one example, a computer-implemented method is provided for training machine-learned models. The method includes obtaining, by one or more computing devices, a plurality of regions based at least in part on temporal availability of user devices; selecting a plurality of available user devices within a region; and providing a current version of a machine-learned model associated with the region to the plurality of selected user devices within the region. The method includes obtaining, from the plurality of selected user devices, updated machine-learned model data generated by the plurality of selected user devices through training of the current version of the machine-learned model associated with the region using data local to each of the plurality of selected user devices and generating an updated machine-learned model associated with the region based on the updated machine-learned model data.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492